Title: To George Washington from Charles Carter, Jr., of Culpeper, 14 May 1794
From: Carter, Charles Jr.
To: Washington, George


               
                  Dear Sir
                  Fredericksburg [Va.] May 14 1794
               
               I have examined the records in the clerk’s office of this County & have found a deed from Colo. F. Lewis to you conveying two Lotts, No. 111 & 113 which Lotts were again convey’d in 1784 to Mr Jas Mercer by John Lewis as heir at Law & executor of Fielding Lewis Decd—The above Numbers do not point to the Lotts purchased from you by me & I cannot find any mention of them upon the books of this office—These circumstances induce a belief that Colo: Lewis made a mistake in the number of the Lotts conveyd to you & that the Lotts No. 107 & 108, upon which the houses lately occupied by yr mother stand, have not been convey’d to any person.  from this view of the business I think it would be well to apply directly to Mr John Lewis for a deed, who knowing that the right is in you, could have no objection to executing one to any person you may appoint—Mrs Carter desires me to express her gratitude for yr handsome present communicated in Howells letter some time since—Be pleasd also to acccept the acknowledgements of yr Most respectfull & Obedient servant
               
                  Chas Carter Junr
               
            